Citation Nr: 1744565	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-13 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to November 1991, and from October 2003 to April 2005.  The Veteran also served in the Oregon National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO, inter alia, denied service connection for restless leg syndrome.  In June 2009, the Veteran filed a notice of disagreement (NOD) with the RO's decision.  The RO issued a statement of the case (SOC) in February 2010.  In March 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In September 2015, the Board, inter alia, remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the service connection claim for restless leg syndrome (as reflected in the January 2016 supplemental SOC (SSOC)),and returned the matter to the Board.

In January 2017, the Board, inter alia, remanded the claim on appeal to the RO, via the AMC for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the service connection claim for restless leg syndrome (as reflected in the June 2017 SSOC), and returned the matter to the Board. 

While the  Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matter on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Here, the Veteran claims that he developed restless leg syndrome during his active military service with an onset in 2004.  See, e.g., Veteran's statements dated in February 2016.  The Veteran reports that his service treatment records (STRs) will not reflect that he sought treatment for his restless leg syndrome, namely because it was frowned upon to seek medical attention.  Id.  The Veteran also stated that he has experienced symptoms associated with restless leg syndrome since service.  See VA Peripheral Nerves Conditions Disability Benefits Questionnaire, November 2014.

Most recently, in January 2017, the Board remanded the Veteran's claim to obtain an addendum to the January 2016 opinion that found that the Veteran's restless leg syndrome was not related to his military service.  In January 2017, the Board noted that the January 2016 examiner's negative nexus appeared to be primarily, based on the lack of documentation of in-service treatment, as the opinion did not reflect meaningful consideration of  the Veteran's statements of leg symptoms in and since service
In an April 2017 addendum opinion, a physician opined that the Veteran's restless leg syndrome was not related to his military service.  The April 2017 physician's rationale for the negative nexus opinion was, largely, a reiteration of the facts of the Veteran's case and based on the lack of documentation of objective medical treatment immediately following service.  Specifically, the physician's rationale only cited to when the Veteran received treatment for his leg and did not provide any medical basis as to why the Veteran's restless leg syndrome is not related to service.  Importantly, "a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008)..  Also. a medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). See also Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Under these circumstances, the Board finds that further action to obtain an appropriate medical etiology opinion -based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is required.  See Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007( (holding that once VA undertakes the effort to provide an examination or obtain an opinion when developing a claim, it must provide or obtain one  adequate for the determination being made). 

Prior to accomplishing action consistent with the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since April 2017.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3)  (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran since February 2017.    Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available record and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion addressing the etiology of the Veteran's restless leg syndrome from an appropriate physician-preferably, one who has not previously examined him, or rendered an opinion in connection with the claim . 

 Only arrange for the Veteran to undergo further examination, by an appropriate physician,  if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

The entire electronic claims file (in VBMS and Virtual VA, to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

With respect to diagnosed restless leg syndrome, the physician should provide an opinion, based on sound medical principles, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during or is otherwise medically related to the Veteran's military service, to include symptoms alleged to have occurred therein.

In providing the requested opinion, the examiner must consider and discuss all pertinent in and post-service medical and other objective evidence, as well as all lay assertions-to include the Veteran's competent assertions as to the nature, onset and continuity of symptoms, and his explanation as to why he did not seek treatment during service.

Notably, the absence of evidence of e treatment for the disability or associated symptoms during or since service  should not serve as the sole basis for a negative opinion. 

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state and explain why.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (6).


